Citation Nr: 0207427	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability, claimed to be the residuals of a left shoulder 
injury.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 8, 1972 to 
December 8, 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1998 and March 1999 
rating actions in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left shoulder 
separation.  The veteran timely perfected an appeal to the 
Board.  

In a July 2001 decision, the Board denied the veteran's claim 
to reopen.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2001 Order, the Court granted a joint motion for 
remand (motion), vacating the July 2001 Board decision and 
remanding the matter for additional proceedings consistent 
with the motion.  


FINDINGS OF FACT

1.  In an October 1975 rating action, the RO denied service 
connection for a left shoulder separation.  The veteran was 
notified of the denial of that claim later that same month, 
but did not initiate an appeal.  

2.  Evidence associated with the claims file since the RO's 
October 1975 is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1975 RO decision that denied service 
connection for a left shoulder separation is final.  38 
U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. §§ 20.302, 20.1103 
(2001).

2.  Since October 1975, new and material evidence has not 
been submitted, and the requirements to reopen the claim for 
service connection for a left shoulder disability have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, at the request of both parties, the Court 
vacated the Board's prior July 2001 decision denying the 
veteran's claim to reopen so that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), could be considered in 
providing an adequate statement of reasons and bases for the 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim at this time, and that all notification 
and development action needed to render a fair decision on 
this claim on appeal has been accomplished.

A claim for a left shoulder disability previously has been 
considered and denied.  The veteran initially filed his claim 
for residuals of a left shoulder separation in September 
1975.  In an October 1975 rating decision, the RO denied the 
claim.  

The only evidence then of record, the veteran's service 
medical records, reveal that on report of medical history 
completed in conjunction with a July 1972 entrance 
examination, the veteran indicated that he had had problems 
with both arms.  The entrance examination was negative for 
any findings, diagnoses, or treatment of the left arm.  A 
November 1972 treatment record reflects the veteran's report 
that he had injured his left shoulder approximately six weeks 
prior while playing football.  X-rays taken at that time 
revealed an old left A/C separation with calcification.  The 
impression was A/C separation of the left shoulder.  In a 
report generated in connection with a November 1972 medical 
board proceeding, a copy of which was signed by the veteran, 
it was noted that the veteran had been determined to be 
medically unfit for enlistment due to a grade III left 
shoulder A/C separation.  It was noted that the condition was 
not incurred in the line of duty, had existed prior to 
service, and had not been aggravated by active duty.  

It its October 1975 rating decision, the RO noted that the 
service medical records showed that the veteran was 
discharged from service on the basis that he had injured his 
left shoulder several weeks prior to enlistment and that 
there was no evidence of aggravation during service.  The 
veteran was notified of the RO's decision and of his 
appellate rights by a letter dated later that month, but he 
did not initiate an appeal.  Hence, that evidence is now 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 
(2001).  

The veteran filed a petition to reopen his claim for a left 
shoulder disability in February 1998.  The denial of that 
claim culminated in the instant appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  The Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

As noted above, the evidence of record at the time of the 
RO's October 1975 decision consisted solely of service 
medical records.  Evidence associated with the claims file 
since October 1975 includes a February 1999 VA radiology 
report; a statement from the veteran's former high school 
coach dated in May 2000 and testimony provided by the veteran 
and a friend at the May 2001 videoconference hearing; and 
various statements submitted by the veteran in support of his 
claim.  That evidence, and the RO's efforts to obtain 
pertinent evidence and information, is addressed in more 
detail, below.

In a January 1999 statement, the veteran stated that he 
injured his left shoulder while he was in service.  In a 
letter to the veteran dated later that month, the RO informed 
him that to reopen his claim, he must submit new and material 
evidence.  

A March 1999 Report of Contact memorializing a telephone 
conversation with the veteran noted his report of having 
received recent treatment at the VA Medical Center (VAMC) in 
Huntington, West Virginia.  It was also noted that the 
veteran reported that he had no further evidence to submit.  

Medical records subsequently obtained from the Huntington 
VAMC include a February 1999 radiology report noting that x-
ray studies of the left shoulder revealed the presence of 
extensive exostosis abnormalities projecting from the lateral 
and inferior margins of the left clavicle which could 
correlate with impingement syndrome with no evidence of 
fracture or dislocation.

In a May 1999 statement, the veteran indicated that in an 
April 1999 x-ray of the left shoulder, it was revealed that 
there were two old breaks in his shoulder that the Army 
forgot to mention.

In an April 2000 letter to the veteran, the RO noted his 
reference to the April 1999 x-ray report and requested that 
he complete an Authorization and Consent to Release form so 
that VA may obtain a copy of those records.  The veteran 
returned the completed form in May 2000.

In a May 2000 supplemental statement of the case (SSOC), the 
RO noted that it had attempted to obtain an April 1999 X-ray 
report the veteran referred to in his May 1999 statement; 
however, the only evidence received was the February 1999 
radiology report.  

In May 2000, a statement of support was received from the 
superintendent of a county Board of Education who stated that 
he was a former head coach at the veteran's high school.  The 
coach stated that he has known the veteran since seventh 
grade to the present time and that the veteran had 
participated in junior high and varsity football.  He further 
stated that during those times, he never recalled that the 
veteran had an injury that was serious and that caused him to 
miss a significant amount of playing time.

During a May 2001 videoconference hearing before the 
undersigned Member of the Board, the veteran testified as to 
the circumstances of his in-service injury.  He stated that 
during basic training in service, he was called out into 
formation in the middle of the night for disciplinary action.  
The veteran was in the middle of what was basically a push-up 
position when the sergeant stepped on his back at which time 
the veteran felt his shoulder go out.  He stated that the 
next morning, he requested to go on sick call and when the 
shoulder was x-rayed, an A/C separation of the left shoulder 
was found.  The veteran's friend testified that he has known 
the veteran for 41 years and that he went to high school with 
him.  The friend testified that he did not recall that the 
veteran had hurt his left shoulder at any time prior to his 
entrance into service. 

In a March 2002 letter to the veteran's attorney 
representative, the Board notified the attorney that the case 
had been remanded to the Board from the Court for 
readjudication and issuance of a new decision.  The attorney 
was further notified of the opportunity to submit additional 
evidence and/or argument in support of the veteran's appeal 
before the Board proceeds with readjudication, to be 
submitted within 90 days of the date of the letter.  To date, 
there has been no response from the attorney. 


Considering the medical evidence associated with the claims 
file since October 1975, the Board notes that this evidence 
is "new" in the sense that it was not previously 
considered.  However, the evidence is not material for the 
purpose of reopening the claim.  The only record received 
from the Huntington VAMC that is relevant to the current 
claim is the February 1999 radiology report that documents 
the current presence of a left shoulder condition.  However, 
this evidence is not material in that it does not, in any 
way, negate the basis for the denial of the prior claim-that 
a left shoulder condition pre-existed service and was not 
aggravated therein-or otherwise establish a basis for a 
grant of service connection (i.e., evidence showing that the 
veteran actually incurred a left shoulder disability in 
service).  

Although the veteran also has referred to an "April 1999" 
X-ray documenting two shoulder, apparently, no such document 
exists.  As noted above, however, the only X-ray report 
received from the Huntington VAMC (the facility identified on 
the veteran's authorization form submitted in response to the 
RO's request for information concerning the April 1999 X-
ray), was dated in February 1999.  Even if, as the veteran 
contended, there was X-ray evidence documenting two old 
breaks in the shoulder, without any evidence that one of the 
shoulder breaks occurred in service (a fact that cannot be 
established by current medical evidence, alone, Cf. Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996)), and that such in-service 
injury resulted in the current disability, any such X-ray 
evidence, alone, would still be insufficient to reopen the 
claim.  

As regards the lay evidence associated with the claims file 
since the October 1975 denial, the Board notes that veteran 
has asserted that he injured his left shoulder in service.  
In statements rendered in support of the veteran's claim, his 
former coach indicated that he could not recall that the 
veteran had ever suffered a serious injury prior to service 
and the veteran's friend testified that he recalled that the 
veteran injured his left shoulder in service.  

Other than the veteran's own assertions and testimony, which 
appear to be cumulative of other assertions made in 
connection with the prior claim (in his original claim, he 
noted a left shoulder separation in November 1972), the 
statement offered by the veteran's former coach, and the 
testimony of his friend, is new evidence, in the sense that 
such evidence was not previously before VA.  However, none of 
the lay statements and/or testimony is material for purposes 
of reopening the claim.  Apparently, both the statements and 
testimony are being offered to support the veteran's 
assertion that a left shoulder injury did, in fact, occur in 
service (even though the service medical records do not 
support the occurrence of any such injury, as the RO has 
noted, both in 1975 and in connection with the current 
appeal).  

However, even assuming, arguendo, that such an injury 
occurred in service as contended, the claim must still be 
denied in the absence of any competent evidence of a medical 
nexus between any such injury and the current medical 
condition.  The fact remains that the basis for the prior 
denial was that service medical records (to specifically 
include an X-ray showing an old A/C separation, and the 
findings of the medical board), established that the veteran 
injured his left shoulder prior to entry into service, and 
that the left shoulder was not aggravated (on the basis of 
injury or otherwise) therein.  Significantly, the veteran 
simply cannot controvert the in-service medical evidence and 
findings on the basis of lay evidence alone.  Without the 
appropriate medical training and expertise, none of the lay 
affiants in this case is competent to offer a medical opinion 
as to the relationship between any in-service injury (even if 
established) and any current left shoulder pathology.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, where, as here, resolution of this issue turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds that, while 
some new evidence has been associated with the claims file 
since the RO's October 1975 denial, there is no new evidence 
that indicates that the current left shoulder condition is 
the result of injury or disease incurred or aggravated during 
active service.  Hence, there is no evidence that both 
relevant and probative of the claim under consideration, and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the criteria for reopening the claim for service 
connection for a left shoulder disability, claimed to be the 
residuals of a left shoulder injury, are not met, and the 
claim to reopen must be denied.

In reaching this decision, the Board has considered the 
applicability of the VCAA and its implementing regulations.  
However, the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran in this case has not presented new and 
material evidence to reopen his claim, it does not appear 
that the duty to assist provisions of the Act is applicable 
to this issue.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.  

With regard to the duty to notify provisions of the VCAA, the 
Board finds that all notification action needed to render a 
fair decision on the veteran's appeal has been accomplished.  
The veteran and his attorney have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support the application to reopen the claim.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any outstanding, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board finds that the RO has made reasonable efforts to 
assist the veteran in obtaining evidence that he identified 
as supportive of his claim.  In response to information 
provided by the veteran, the RO obtained a VA X-ray report 
from the Huntington VAMC (even though the actual X-ray was 
taken in February 1999, and not April 1999, as contended).  
Furthermore, the veteran and his attorney have been afforded 
several opportunities to present evidence and argument in 
support of the petition to reopen, most recently following 
the Court's October 2001 Order.  However, as explained above, 
the lay evidence submitted insufficient, alone, to reopen the 
claim, and no additional medical evidence has either been 
submitted or referred to.  Neither the veteran nor his 
attorney has alluded to the existence of additional evidence 
pertinent to the claim that has not been obtained, and the 
record does not otherwise indicate that there is any such 
outstanding evidence.  Thus, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In view of the foregoing, the petition to reopen the claim 
for service connection for a left shoulder disability, 
claimed to be the residuals of a left shoulder injury, must 
be denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence to reopen the claim for service 
connection for a left shoulder disability, claimed to be the 
residuals of a left shoulder injury, has not been presented, 
the appeal is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

